EXHIBIT32.1 CERTIFICATION OF THE CHIEF EXECUTIVE OFFICER OF TUESDAY MORNING CORPORATION PURSUANT TO 18 U.S.C. §1350 I, Steven R. Becker, the Chief Executive Officer of Tuesday Morning Corporation, hereby certify that to the best of my knowledge and belief: 1. The quarterly report on Form10-Q of Tuesday Morning Corporation for the period ended September 30, 2016 fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934; and 2. The information contained in the above-mentioned report fairly presents, in all material respects, the financial condition and results of operations of Tuesday Morning Corporation. Date: October 27, 2016 By: /s/ Steven R. Becker Steven R. Becker Chief Executive Officer
